Opinion filed September 23, 2021




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-19-00310-CR
                                  __________

                      JUSTIN D. BENNETT, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 42nd District Court
                           Callahan County, Texas
                          Trial Court Cause No. 7234


                     MEMORANDUM OPINION
      The jury convicted Justin D. Bennett of murder and assessed his punishment
at confinement for a term of seventy years in the Institutional Division of the Texas
Department of Criminal Justice. The jury also assessed a fine of $10,000. In a single
issue, Appellant challenges the sufficiency of the evidence to support his conviction.
We affirm.
                                 Background Facts
      The State charged Appellant by indictment with the murder of Meagan
Dearman by either (1) intentionally or knowingly causing her death by strangling
her “with his hands, arms, a rope or string, or a combination of those items” or
(2) intending to cause serious bodily injury to Dearman by committing an act clearly
dangerous to human life—strangling her—that caused her death. See TEX. PENAL
CODE ANN. § 19.02(b)(1), (2) (West 2019). Appellant and Dearman were in a dating
relationship. During their relationship, Appellant was also seeing another woman:
Jennifer Herod.
      Dearman’s mother, Jan Campbell, testified that at some point in January 2017,
she stopped getting communications from Dearman. The last time she heard from
Dearman was on January 17, 2017. Campbell also testified that Dearman did not
post anything on Facebook after January 17. Denise James, Dearman’s cousin, had
tried for several days to contact Dearman but had been unable to reach her. James
also noticed that Dearman did not post anything on Facebook after January 17, which
was unusual for her. James made several attempts to reach Dearman by phone, and
on one attempt, Appellant answered Dearman’s phone and stated that he did not
know where she was and that he was looking for her as well.
      On January 25, 2017, Dearman’s family and friends filed a missing person
report for Dearman with the Abilene Police Department. They reported that no one
had heard from Dearman since January 17, 2017, and that there was a rumor
circulating that her boyfriend, Appellant, had killed and buried her. This rumor arose
after Appellant visited with Verishana Reed, the mother of Appellant’s child.
During this visit, Appellant told Reed that he and Dearman had had a fight.
However, he did not mention that Dearman was missing. Reed described Appellant
as “like a ticking time bomb,” and she had assumed that Appellant beat Dearman up
during their fight.
                                          2
      Detective Paul Martinez testified that the police focused their investigation on
Appellant. On January 26, 2017, the police located Appellant at Lacy Morris’s
house in Merkel. Morris and Herod were best friends. When the police arrived at
Morris’s house, Appellant instructed Morris to tell the police that he was not present.
However, she eventually consented to a search of her residence. The police soon
located Appellant attempting to conceal himself.
      The police arrested Appellant based on four outstanding warrants that he had
at the time. After arresting Appellant, the police seized his size sixteen black Nike
shoes, his wallet, and his cell phone. Detective Martinez then interviewed Appellant.
Appellant initially told Detective Martinez that he did not know Dearman. Appellant
also told Detective Martinez that “he didn’t give a f--k” about what might have
happened to Dearman.
      After arresting Appellant, the police shifted their investigation toward
locating Herod.    During their investigation, the police learned that Appellant
frequently drove Herod’s white Buick Rendezvous. Upon locating Herod, the police
conducted a search of her Buick. The search revealed blood stains that were
subsequently identified as a match to Dearman’s blood.
      On January 27, 2017, the day after Appellant’s arrest, a property owner
discovered Dearman’s body, covered with weeds, near T&P Lake. Detective
Martinez testified that the weeds were clearly used in an attempt to conceal the body.
The police were also able to locate and photograph shoe print impressions near the
body that were similar in size and impression to the shoes seized from Appellant.
      Dearman’s body was fully clothed, and a shoestring was tightly tied around
her neck. Dearman’s body was in the early stages of decomposition, and it had blood
coming from the nose and mouth. Dr. Marc Krouse performed an autopsy on
Dearman’s body.      From the autopsy, Dr. Krouse was able to conclude that


                                          3
Dearman’s cause of death was ligature strangulation and that the manner of death
was homicide.
      Detective Martinez obtained a search warrant for the prior locations of the cell
phones of Herod, Dearman, and Appellant. FBI Special Agent Wendell Cosenza
determined that around 8:30 a.m. on January 18, 2017, the cell phones of Herod,
Dearman, and Appellant were each connected to cell phone towers in the same area
of Abilene. Between the hours of 9:00 and 10:00 a.m., both Appellant’s and Herod’s
cell phones were connected to cell towers in both Clyde and Baird. Specifically,
when Appellant’s and Herod’s cell phones were connected to the cell tower in Baird,
their phones were connected to the tower that covered T&P Lake.
      Along with the warrant for the cell tower locations, Detective Martinez also
obtained a search warrant for text message information from the cell phones of
Herod, Dearman, and Appellant between January 17 and January 26, 2017. The
police discovered text messages and call logs between Dearman and Appellant
where the two were arguing about Appellant’s relationship with Herod. Dearman
told Appellant that she was “2 seconds from calling that bitches [sic] p.o.” Several
hours later, after continuous argument through text messages, Appellant texted
Dearman the following message on January 18 at 5:31 a.m.: “I don’t want to talk to
you right now because you are pissing me off and raising my blood pressure so
LEAVE ME ALONE I DON’T WANT TO DO THIS.”                          After several more
messages from Dearman, Appellant sent the same exact message to her again telling
Dearman to leave him alone. Dearman continued to text Appellant several more
times before finally telling Appellant at 8:17 a.m.: “I’m getting in the car and leaving
with u there lights r off and your not leaving me cold.”
      The text messages of Appellant and Herod also showed a conversation
between the two on January 24, 2017. During their conversation, Appellant stated:
“Her mom called me again she is losing it. I need someone right now and I have no
                                           4
one.” In addition to stating that he needed someone, Appellant also told Herod that
he “should have given her the gun. . . . S--t I still might.” Later in their text
exchange, after Appellant informed Dearman’s mother that he did not know where
she was, Appellant told Herod: “I don’t know if I can hold it together I’m over the
part about her but her mother that’s a hole [sic] different story.” In response to these
and other text messages, Herod told Appellant: “You made the best decision you
could for the situation we were in.” Finally, Appellant told Herod that he should not
have placed her in this “situation.”
      Prior to her death, Dearman had stayed with a friend, John Ford, at his
residence at 917 Graham Street in Abilene. Ford knew both Dearman and Appellant.
Two or three days after Ford last saw Dearman, Appellant arrived at the 917 Graham
Street address with Herod. During this meeting, Appellant told Ford that he needed
to destroy something and asked if he could burn the item in Ford’s backyard. After
agreeing to let Appellant burn the item in his backyard, Ford went inside the house.
Upon his return outside, Ford noticed that there was some smoke in the air and that
Appellant and Herod had left the residence.
      On January 31, 2017, the Abilene Police Department received a tip that the
backyard of the Graham Street house contained the burned remains of Dearman’s
clothing. Upon obtaining the consent of the homeowner, the police were able to
locate a burned pair of blue jeans and a shirt.
      Following the autopsy and the recovery of the burned clothes, the Tarrant
County Medical Examiner’s Office (ME) conducted a DNA test on the ligature. It
revealed that Dearman’s DNA was on the ligature along with a minor amount of
DNA from a male. However, the male DNA was not enough to make a comparison
to any known person. Additionally, the ME conducted a DNA test on the burned
clothes taken from the Graham Street house. The test revealed the presence of DNA


                                           5
from a male contributor, but no affirmative match could be made due to the damage
done to the clothes.
      Jennie Chandler was Dearman’s longtime friend. Between the dates of
December 30, 2016, and January 16, 2017, Dearman would occasionally stay at
Chandler’s house. Chandler was aware of Dearman’s relationship with Appellant.
On December 30, Dearman and Chandler went to Walmart so Dearman could wire
$2,500 to California for Appellant and Appellant’s associate, Casye Cotton.
However, the wire transaction was ultimately unsuccessful, and the money was
returned to Dearman on December 31. Instead of returning the money to Appellant,
Dearman gave $375 of the $2,500 to Chandler. In addition, Dearman purchased a
new cell phone and other various items for herself with the money.
      On January 15, Dearman spent the night at Chandler’s House. The next day,
Dearman spent much of her day in and out of Chandler’s house and arguing on her
cell phone. During one of her absences from Chandler’s house, Dearman called
Chandler and asked Chandler to return the $375 she had given her. However,
Chandler had already spent $325 of the $375 Dearman gave her.
      Later that same day, Dearman left with Appellant at 6:00 p.m. and did not
return to Chandler’s residence until 11:00 p.m. Upon their return to Chandler’s
residence, Appellant and Dearman were fighting about the $2,500.                Chandler
testified that, during this argument, Appellant stated: “I’ll kill you, I’ll kill her, and
I’ll kill him, or anybody around here if you don’t have the money.” Appellant and
Dearman left Chandler’s residence shortly after this exchange. The next day,
January 17, Dearman again called Chandler asking for money. In the background
of this conversation, Chandler overheard Appellant saying that he needed his “F’ing
money” and that Dearman was a “stupid B word.” After this phone conversation,
Chandler received one more text from Dearman before never hearing from her again.


                                            6
      Throughout Appellant’s time in the Taylor County Jail, he made several
phone calls to Herod. During these phone calls, Appellant asked Herod to marry
him so she could not be forced to testify against him. He also told Herod that she
had nothing to do with it; that he was the “dumbass”; and finally, that he was an idiot
and that, if it were not for him, they would not be in this “situation.”
      Herod did not testify at trial. However, Detective Martinez testified that she
provided the following information about what transpired:
             [O]n the day of the 18th, January 18th, she was at Justin
      Bennett’s residence, 233 North Jefferson, Apartment C, when he
      showed up there at the residence saying that he wanted her to go with
      him because he was going to go scare Meagan Dearman. So she got in
      her vehicle with him and they went to 918 Graham. Meagan Dearman
      came out with all her belongings, suitcase, and her bag of clothes. And
      Jennifer Herod was in the driver seat. Justin Bennett got in the back
      seat with Meagan where they were talking. And they were supposed to
      go to the lake, which Jennifer Herod claimed she didn’t know where
      the lakes were in Abilene, but she knew where the lakes were here in
      Baird because she’s from Clyde. So she then began driving this way,
      and eventually ended up on I-20.

            She claims that they began to argue in the back seat. And
      Meagan was trying to make a phone call when Justin snatched the
      phone away from her on I-20 and threw the phone out the window, and
      then eventually made it to here at T&P Lake where they were in the
      back seat talking. And Jennifer Herod claims that Justin Bennett lunged
      at Meagan Dearman and started strangling her, and that she could [hear]
      Meagan Dearman saying, Please, Justin, stop, stop and could hear her
      being strangled.
                                     Analysis
      In his sole issue, Appellant challenges the sufficiency of the evidence
supporting his conviction for murder. He generally asserts that the evidence was
insufficient to show that he caused Dearman’s death. Appellant asserts that the
evidence against him was merely speculative and not sufficient for a jury to find him
guilty beyond a reasonable doubt.
                                           7
      We review a challenge to the sufficiency of the evidence under the standard
of review set forth in Jackson v. Virginia, 443 U.S. 307 (1979). Brooks v. State, 323
S.W.3d 893, 912 (Tex. Crim. App. 2010); Polk v. State, 337 S.W.3d 286, 288–89
(Tex. App.—Eastland 2010, pet. ref’d). Under the Jackson standard, we review all
of the evidence in the light most favorable to the verdict and determine whether any
rational trier of fact could have found the essential elements of the offense beyond a
reasonable doubt. Jackson 443 U.S. at 319; Isassi v. State, 330 S.W.3d 633, 638
(Tex. Crim. App. 2010).
      When conducting a sufficiency review, we consider all the evidence admitted
at trial, including pieces of evidence that may have been improperly admitted.
Winfrey v. State, 393 S.W.3d 763, 767 (Tex. Crim. App. 2013) (Winfrey II);
Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007). We defer to the
factfinder’s role as the sole judge of the witnesses’ credibility and the weight their
testimony is to be afforded. Brooks, 323 S.W.3d at 899. This standard accounts for
the factfinder’s duty to resolve conflicts in the testimony, to weigh the evidence, and
to draw reasonable inferences from basic facts to ultimate facts. Jackson, 443 U.S.
at 319; Clayton, 235 S.W.3d at 778.           When the record supports conflicting
inferences, we presume that the factfinder resolved the conflicts in favor of the
verdict and defer to that determination. Jackson, 443 U.S. at 326; Clayton, 235
S.W.3d at 778.
      It is not necessary that the evidence directly prove the defendant’s guilt;
circumstantial evidence is as probative as direct evidence in establishing a
defendant’s guilt, and circumstantial evidence can alone be sufficient to establish
guilt. Carrizales v. State, 414 S.W.3d 737, 742 (Tex. Crim. App. 2013) (citing
Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007)). Each fact need not
point directly and independently to guilt if the cumulative force of all incriminating
circumstances is sufficient to support the conviction. Hooper, 214 S.W.3d at 13.
                                          8
Because evidence must be considered cumulatively, appellate courts are not
permitted to use a “divide and conquer” strategy for evaluating the sufficiency of the
evidence. Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim. App. 2015). Instead,
appellate courts must consider the cumulative force of all the evidence. Villa v.
State, 514, S.W.3d 227, 232 (Tex. Crim. App. 2017).
      Appellant contends that there was no evidence connecting him to the victim’s
body, the location where the body was found, the car that transported the body, or
the ligature. Essentially, he alleges that “the circumstantial evidence of his guilt
relies on the stacking of speculative inferences.” In this regard, a jury is prohibited
from drawing conclusions based on speculation. Anderson v. State, 416 S.W.3d 884,
888 (Tex. Crim. App. 2013) (citing Hooper, 214 S.W.3d at 15). “Speculation is
mere theorizing or guessing about the possible meaning of the facts and evidence
presented.” Id. (quoting Hooper, 214 S.W.3d at 16). Conversely, “an inference is a
conclusion reached by considering other facts and deducing a logical consequence
from them.” Id. “Juries are permitted to draw multiple reasonable inferences from
the evidence as long as each inference is supported by the evidence presented at
trial[.]” Id. (citing Hooper, 214 S.W.3d at 15).
      We begin our analysis with the testimony from Detective Martinez that Herod
stated that she was present when Appellant strangled Dearman in the back seat of
her vehicle. Appellant dismisses this statement as unsupported hearsay accusations
from an accomplice that cannot support a finding of guilt beyond a reasonable doubt.
We disagree with Appellant’s assessment of Herod’s statement to the police. Under
the Jackson v. Virginia sufficiency standard, uncorroborated accomplice witness
testimony “can be sufficient to support a conviction.” Taylor v. State, 10 S.W.3d
673, 684–85 (Tex. Crim. App. 2000). Furthermore, we must consider all evidence,
even improperly admitted evidence, when conducting a sufficiency review. See


                                          9
Winfrey II, 393 S.W.3d at 767; Moff v. State, 131 S.W.3d 485, 488 n.11 (Tex. Crim.
App. 2004) (citing Thomas v. State, 753 S.W.2d 688, 695 (Tex. Crim. App. 1988)).
      There is also ample circumstantial evidence that supports Appellant’s
conviction. The most significant piece of circumstantial evidence in this case is that
Dearman’s blood was found in Herod’s vehicle. Appellant attempts to discount this
evidence by asserting that the State failed to prove that Appellant drove the white
Buick to T&P Lake. However, Verishana Reed testified that she would regularly
see Appellant in Herod’s vehicle, and Ford testified that when Appellant came to
Ford’s home to burn some clothes, Appellant was in Herod’s white Buick. This
evidence of Appellant’s use of the Buick, taken together with Herod’s statement to
the police, would allow a rational jury to infer and conclude that Appellant traveled
in the white Buick to T&P Lake at or near the time that Dearman was strangled.
      Appellant contends that no evidence exists to connect him to the lake where
Dearman’s body was found. However, Appellant’s cell phone “pinged” the same
cell phone tower that covers the area where Dearman’s body was found. Appellant
seeks to discount this evidence by contending that the pings cannot precisely show
where the cell phone was located within the tower’s range, and the State did not
prove that it was Appellant who was using the cell phone that day. While the State
did not prove specifically where the cell phone was located at T&P Lake, it could
eliminate any other possible location not covered within the T&P Lake cell phone
tower. Moreover, while the State did not prove that it was Appellant using the cell
phone at T&P Lake, it did show that Appellant used the same phone to text message
Dearman the morning that Appellant’s phone connected to the T&P Lake cell phone
tower. Additionally, the State proved that Appellant was the owner of the phone by
showing that it was seized from Appellant when he was arrested.
      Furthermore, it is significant that there were footprint impressions found at
the lake that were similar to the shoes seized from Appellant. A size sixteen shoe is
                                         10
unusual. Taken together, a rational jury could find that Appellant was present at
T&P Lake at or near the time that Dearman’s body was left there.
      Appellant further contends that the State’s evidence that he had a motive to
kill Dearman is mere speculation. Appellant based this contention on the fact that
two weeks had passed between Dearman receiving the wire money back and her
death. However, on both January 16 and 17, Dearman asked Chandler to return the
money that Dearman had given her. On one occasion, Chandler heard Appellant
threaten to kill not only Chandler, but also Dearman. On the other occasion,
Chandler heard Appellant say that he needed his “F-ing money” and that Dearman
was a “stupid B word.”
      Furthermore, Appellant contends that his text messages and phone
conversations with Herod are nothing more than Appellant feeling somehow morally
responsible for the death of Dearman. However, the actual content of the messages
and phone conversations tells a different story. Specifically, Appellant told Herod
that Dearman’s mother kept calling him and that he “should have just given her the
gun.” Moreover, in Appellant’s phone conversations from jail, Appellant tries to
console Herod by assuring her that he is the one at fault, not her. In addition,
Appellant’s conversation with Detective Martinez refutes Appellant’s contention
that he felt morally responsible for Dearman’s death. When asked how he felt about
Dearman, Appellant stated that “he didn’t give a f--k.” We find that it was
reasonable for the jury to rely on the texts and phone calls as circumstantial evidence
of Appellant’s guilt.
      Appellant contends this case is similar to the circumstances in Winfrey v.
State, 323 S.W.3d 875 (Tex. Crim. App. 2010) (Winfrey I). In Winfrey I, the only
evidence that purported to connect the defendant to the murder scene was a canine-
scent lineup. 323 S.W.3d at 881. The court addressed “whether dog-scent lineup
evidence alone can support a conviction beyond a reasonable doubt.” Id. at 881–86.
                                          11
The court concluded that this evidence, standing alone, cannot support a conviction
beyond a reasonable doubt. Id. at 886. At most, dog-scent lineup evidence raises
only a suspicion of guilt. Id. at 882. Appellant’s reliance on Winfrey I is misplaced
because the holding is limited to a specific type of evidence that is not present in this
case.
        Unlike the situation in Winfrey I, the evidence in this case does not merely
raise a suspicion of Appellant’s guilt. In addition to Herod’s statement implicating
Appellant in Dearman’s murder, the circumstantial evidence of his guilt is
overwhelming. Contrary to Appellant’s contention, this is not a case where the jury
was required to speculate by guessing about the meaning of the evidence presented
at trial. See Anderson, 416 S.W.3d at 888 (citing Hooper, 214 S.W.3d at 16).
Instead, the evidence presented at trial permitted the jury to reasonably infer that
Appellant murdered Dearman as alleged in the indictment. See id. Viewed in the
light most favorable to the verdict, we hold that there is sufficient evidence from
which a rational trier of fact could have concluded beyond a reasonable doubt that
Appellant committed the murder of Dearman. We overrule Appellant’s sole issue.
                                   This Court’s Ruling
        We affirm the judgment of the trial court.




                                                JOHN M. BAILEY
                                                CHIEF JUSTICE


September 23, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.

                                           12